           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JEFFREY E. STARK,
      Petitioner,
v.                                                  Case No. 1:19-cv-193-AW-GRJ
MARK W. MOSELEY, et al.,
     Respondents.
_______________________________/
                              ORDER OF DISMISSAL

      The Court has considered the Magistrate Judge’s October 24, 2019 Report and

Recommendation. ECF No. 7. The Court has also considered de novo the issues

presented in Petitioner’s objection. ECF No. 9. The Court has determined that the

report and recommendation should be accepted, and it is adopted as the order of the

Court. The clerk shall enter a judgment stating, “This case is dismissed for lack of

jurisdiction.” The clerk shall close the file.

      SO ORDERED on November 12, 2019.

                                         s/ Allen Winsor
                                         United States District Judge
